                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


KAINTE DESHAWN HICKEY,

                     Petitioner,

                                                CASE NO. 2:12-CV-14635
v.                                              HON. ARTHUR J. TARNOW

MATT MACAULEY,

               Respondent.
_____________________________/

                       ORDER DENYING PETITIONER’S
                       MOTION FOR RECONSIDERATION

         This is a habeas case brought pursuant to 28 U.S.C. § 2254. Petitioner is

represented by counsel. The case is currently stayed to allow Petitioner to exhaust

state court remedies on his ineffective assistance of counsel claims and the case is

pending before the Wayne County Circuit Court.1 The matter is currently before

the Court on Petitioner’s motion for reconsideration concerning the Court’s order

denying his motions for summary judgment and for bond. Petitioner’s motion

must be denied.




     1
   The case before the Wayne County Circuit Court was recently stayed. Based upon a
conference call with the parties, the Court believes that this was done to allow the Wayne
County Conviction Integrity Unit to investigate the case.
                                                                     Hickey v. Macauley
                                                                Case No. 2:12-CV-14635
                                                                             Page 2 of 3
      First, as with the original motions, given that the case is stayed and

administratively closed and has not yet been reopened for further review,

Petitioner’s motion is not properly before the Court. Second, a motion for

reconsideration must be filed within 14 days after entry of the judgment or order at

issue. Local Rule 7.1(h)(1). The Court denied the summary judgment and bond

motions on April 5, 2021. Petitioner filed his motion for reconsideration on June

9, 2021 – long after the established time limit expired. His motion for

reconsideration is therefore untimely. Third, a motion for reconsideration which

presents issues already ruled upon by the district court, either expressly or by

reasonable implication, will not be granted. See Hence v. Smith, 49 F. Supp. 2d

547, 550 (E.D. Mich. 1999); Czajkowski v. Tindall & Assoc., P.C., 967 F. Supp.

951, 952 (E.D. Mich. 1997). Such is the case here. The Court properly denied the

motions for the reasons stated in its original order. Petitioner is in the midst of

exhausting state court remedies and summary judgment and bond are not

warranted. Petitioner fails to meet his burden of showing a palpable defect by

which the Court has been misled or his burden of showing that a different

disposition must result from a correction thereof, as required by Local Rule

7.1(h)(3). Reconsideration is not warranted.

                                           2
                                                                  Hickey v. Macauley
                                                             Case No. 2:12-CV-14635
                                                                          Page 3 of 3
      Accordingly, for the reasons stated, the Court denies Petitioner’s motion for

reconsideration.

      IT IS SO ORDERED.



                                      _s/Arthur J. Tarnow_______________
                                      ARTHUR J. TARNOW
                                      UNITED STATES DISTRICT JUDGE

Dated: June 21, 2021




                                         3
